Citation Nr: 0421861	
Decision Date: 08/10/04    Archive Date: 08/17/04	

DOCKET NO.  02-17 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing. 

2.  Entitlement to service connection for the residuals of 
injury to the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1948.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In a decision of November 2002, a VA Decision Review Officer 
granted service connection for the residuals of laceration of 
the right fifth finger.  Accordingly, that issue, which was 
formerly on appeal, is no longer before the Board.


FINDINGS OF FACT

1.  A chronic hearing loss is not shown to have been present 
in service, or for many years thereafter.

2.  Chronic residuals of an injury to the right shoulder are 
not shown to have been present in service, or at any time 
thereafter.


CONCLUSIONS OF LAW

1.  Chronic defective hearing was not incurred in or 
aggravated by active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Chronic residuals of an injury to the right shoulder were 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that Veterans Claims Assistance Act (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  I

In the case at hand, in correspondence of September 2001, 
prior to the decision on appeal, the RO provided notice to 
the veteran regarding what was needed to substantiate his 
claim, the evidence he must provide, the evidence that VA 
would obtain on his behalf, and the need for the veteran to 
advise VA of, or to submit himself, any evidence in his 
possession.  The veteran was also provided Statement and 
Supplemental Statements of the Case apprising him of various 
VA actions in his case.  In that regard, the veteran was 
provided every opportunity to submit evidence, and to attend 
a hearing at the RO before a Hearing Officer, or before a 
Veterans Law Judge at the RO, or in Washington, D.C.  In 
point of fact, during the course of the veteran's Substantive 
Appeal in September 2002, he requested a hearing before a 
traveling Member of the Board, a request he later withdrew.  
He has been provided with notice of the appropriate laws and 
regulations, and given notice of what evidence he needed to 
submit, as well as what evidence the VA would secure on his 
behalf.  Moreover, the veteran was given ample time to 
respond.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes both service medical records, and various 
VA records.  Under the facts of this case, "the record has 
been fully developed" with respect to the issues on appeal, 
and "it is difficult to discern what additional guidance the 
VA could have provided to the veteran regarding what further 
evidence he could submit to substantiate his claims."  Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Thus, 
adjudication of these claims poses no risk of prejudice to 
the veteran.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 535 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes it should proceed, as specific notice as to which 
party could or should obtain which evidence has been 
provided, and no additional pertinent evidence appears 
forthcoming.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
veteran has had sufficient notice of the type of information 
needed to support his claims, and of the evidence necessary 
to complete the application.  Accordingly, the duty to assist 
and notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issues on appeal.  Under the circumstances, appellate review 
may proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of defective 
hearing or any injury to the veteran's right shoulder.  At 
the time of a service separation examination in December 
1948, the veteran's hearing, as well as his spine and 
extremities, were entirely within normal limits, and no 
pertinent diagnoses were noted. 

VA outpatient treatment records covering the period from 
March to September 2002 show treatment during that time for 
defective hearing, as well as for other, unrelated medical 
problems.  Those records are negative for treatment for any 
right shoulder disorder.  

During the course of outpatient treatment in mid-June 2002, 
the veteran complained of a decrease in hearing.  The 
clinical assessment was change in hearing.  Recommended at 
the time was that the veteran undergo an audiometric 
consultation.  Approximately 10 days later, in June 2002, the 
veteran underwent a VA audiometric examination.  At the time 
of that examination, the veteran reported decreased hearing 
acuity bilaterally, in particular, in noisy and group-
listening situations.  According to the veteran, he had been 
experiencing these problems for the past 8 to 10 years.  When 
further questioned, the veteran gave a history of noise 
exposure while on submarine duty with the United States Navy 
during the period from 1942 to 1948.

Audiometric examination was consistent with a mild hearing 
loss through 1,000 Hertz in the right ear, with a 
precipitously sloping to profound sensorineural hearing loss 
in the 3,000 to 8,000-Hertz range.  The veteran's left ear 
showed a mild sensorineural hearing loss through 1,000 Hertz, 
sharply deteriorating to a profound high frequency 
sensorineural hearing loss.  Speech discrimination ability 
was 80 percent (good) in the veteran's right ear, and 64 
percent (fair) in the veteran's left ear.  Noted at the time 
of examination was that the veteran's hearing loss would most 
likely present him with significant speech intelligibility 
defects bilaterally in adverse listening situations, 
resulting in a sharp reduction in effective listening 
distance.  Accordingly, it was recommended that the veteran 
consider the use of hearing aids.

In September 2002, the veteran underwent a hearing aid 
evaluation, which resulted in the issuance of binaural 
hearing aids.

Analysis

The veteran in this case seeks service connection for 
bilateral defective hearing, as well as for the residuals of 
an injury to his right shoulder.  In pertinent part, it is 
argued that the veteran's current hearing loss is the result 
of exposure to naval gunfire while in service.  The veteran 
further argues that, while onboard a crowded troop train 
during service, he was thrown against a door, resulting in 
injury to his right shoulder.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303.  Moreover, where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Regarding the veteran's claim of service connection for 
defective hearing, the Board notes that, for the purpose of 
applying the laws administered by the VA, impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or 
when speech recognition scores utilizing the Maryland CNC 
test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  
The evidence establishes that the veteran has a current 
hearing loss disability pursuant to 38 C.F.R. § 3.385.

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of defective hearing.  The earliest clinical 
indication of the presence of a chronic hearing loss is 
revealed by VA outpatient treatment records dated in 2002, 
more than 50 years following the veteran's discharge from 
service, at which time there was noted a sensorineural 
hearing loss in each of the veteran's ears.  At that time, 
the veteran reported hearing loss for the previous 8 to 10 
years.  Furthermore, there is no medical opinion in the 
record linking the veteran's hearing loss to service.

With regard to the veteran's claim for a right shoulder 
condition, the veteran has failed to produce evidence 
demonstrating the existence of any chronic residuals of an 
injury to his right shoulder.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110; 1131.  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

The veteran's service medical records reveal no treatment or 
complaints of any right shoulder condition.  He contends that 
the injury to his shoulder included a cut from his neck to 
elbow which required sutures.  However, the veteran's 
separation examination revealed normal skin and extremities.  
More importantly, there currently exists no evidence that the 
veteran suffers from a chronic right shoulder disability of 
any kind, as his outpatient treatment records reveal no 
treatment or findings of such a condition.

Under the circumstances, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for sensorineural hearing loss and a right 
shoulder disorder.  38 U.S.C.A. § 5107.  The veteran's 
hearing loss was first documented many years following his 
discharge from service and has not been shown to be related 
to service.  Furthermore, the evidence fails to show the 
existence of any current right should disability.  
Accordingly, the veteran's claims for service connection must 
be denied.  



ORDER

Service connection for bilateral defective hearing is denied.

Service connection for the residuals of injury to the right 
shoulder is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



